—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered April 16, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant was convicted of a gunpoint robbery. Contrary to his assertions on appeal, the line-up was not unduly suggestive and, therefore, the court properly denied suppression of the testimony concerning it (see, People v Prochilo, 41 NY2d 759; People v Adams, 178 AD2d 536; People v Brito, 179 AD2d 666).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.